DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on February 07, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3, 8, 11, 14, and 18 have been amended; claim 2 is canceled; claims 16-18 are withdrawn subject to previous restriction/election requirement. Accordingly, claims 1, 3-18 are pending in this application with an action on the merits to follow regarding claims 1 and 3-15.
Because of the applicant's amendment, the following in the office action filed December 22, 2021, are hereby withdrawn: 
35 USC 112(b) Rejections
Specification
The amendment filed February 07, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment adds the following four lines of new matter between Page 6, l. 30 – Page 7, l. 3, “As is known in the art, conventional ankle weights can add weight from about 0.5 pounds to about 10 pounds per ankle. The weighted shin guard, according to embodiments of the present invention, can move this weight to the shin.” .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 11 is objected to because of the following informalities:
	Regarding Claim 11, line 3, should recite, “the weighted shin guard”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 (and claims 3-10 and 12-15 at least from depending from a rejected claim) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recite the limitation, “providing the metal shin guard with a weight from about 0.5 pounds to about 10 pounds” which is considered new matter. The written description as originally filed does not disclose this weight range. With regards to the written description, there is discussion of, “Ankle weights put a load on the ankle joint and can cause serious injuries when used over time. When a user of ankle weights lifts his foot off the ground, the ankle weight pulls on the ankle joint, which adversely affects natural movement. Embodiments of the present invention solves these problems associated with conventional ankle weights.  The weighted shin guard, according to embodiments of the present invention, moves the weight from the ankle, as with conventional ankle weights, to the shin. At this position, the weight it is no longer putting 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, 13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taylor US 2553612.
Regarding Independent Claim 1, Taylor discloses a weighted (the Examiner notes that if an object has a relative mass [due to being made of matter] and is under the influence of gravitational forces, then it has a weight) shin guard (Title) comprising: an exterior layer (Fig. 4, #12) providing impact resistance (Col. 1, l. 1-5; the Examiner notes that all objects have some manner of impact resistance due to the bonds between the atoms that form the object); a weighted material layer disposed behind the exterior layer (Fig. 4, #11), the weighted material layer formed from a metal (Col. 2, l. 17-19) providing the metal shin guard (Col. 2, l. 17-19); and an inner padding layer (Fig. 4, #10) disposed behind the weighted material layer (Fig. 4).5a weighted material layer disposed behind the exterior layer; and an inner padding layer disposed behind the weighted material layer.  
Taylor does not expressly disclose a weight from about 0.5 pounds to about 10 pounds. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the metal shin guard weigh from about 0.5 pounds to about 10 pounds as this range is well known in the art as admitted by the Applicant on Page 6 
Regarding Claim 4, the modified weighted shin guard of Taylor discloses the weighted shin guard of claim 1, further comprising an outer padding layer (Fig. 4, #13) disposed between the exterior layer and the weighted material layer (Fig. 4).  
Regarding Claim 6, the modified weighted shin guard of Taylor discloses the weighted shin guard of claim 1, wherein the inner padding layer is 20formed as a foam layer (Col. 2, l. 31-34 discloses #10 is a “sponge rubber” which is a form of foam).  
Regarding Claim 7, the modified weighted shin guard of Taylor discloses the weighted shin guard of claim 1, wherein the exterior layer further provides impact absorption (Col. 1, l. 1-5; the Examiner notes that all objects have some manner of impact absorption due to the bonds between the atoms of the object resisting being broken apart; further, it is noted that the device is described as “blow distributing” which means the force of impact is distributed over the entirety of the shin guard, thus absorbing the blow).  
25	Regarding Claim 8, the modified weighted shin guard of Taylor discloses the weighted shin guard of claim 1, wherein the weighted material layer includes a least a first weighted material layer (Fig. 4, #13) and a second weighted material layer (Fig. 4, #11), wherein the first and second weighted material layers are disposed adjacent to each other (Fig. 4).
Regarding Claim 9, the modified weighted shin guard of Taylor discloses the weighted shin guard of claim 1, wherein the exterior layer, the weighted material layer and the inner padding layer are integrated into a single unit (Figs. 1-4 show the layers of the shin guard as one integral unit).  
Regarding Claim 10, the modified weighted shin guard of Taylor discloses the weighted shin guard of claim 1, further comprising a surface pattern (Fig. 1) disposed on an exterior face (Fig. 1 shows the exterior face of the shin guard) of the exterior layer (Fig. 1).  
Regarding Independent Claim 11, Taylor discloses a weighted (the Examiner notes that if an object has a relative mass [due to being made of matter] and is under the influence of gravitational forces, then it has a weight) shin guard (Title) comprising: an exterior layer (Fig. 4, #12) providing impact resistance (Col. 1, l. 1-5; the Examiner notes that all objects have some manner of impact resistance due to the bonds between the atoms that form the object) and impact absorption (Col. 1, l. 1-5; the Examiner notes that all objects have some manner of impact absorption due to the bonds between the atoms of the object resisting being broken apart; further, it is noted that the device is described as “blow distributing” which means the force of impact is distributed over the entirety of the shin guard, thus absorbing the blow); at least one metal layer (Fig. 4, #11; Col. 2, l. 17-19), disposed behind the exterior layer (Fig. 4); and an inner padding layer (Fig. 4, #10) disposed behind the at least one metal layer (Col. 2, l. 17-19). 
Taylor does not expressly disclose the weighted shin guard with a weight from about 0.5 pounds to about 10 pounds. Taylor does not expressly disclose a weight from about 0.5 pounds to about 10 pounds. It would have been obvious to one having 
Regarding Claim 13, the modified weighted shin guard of Taylor discloses the weighted shin guard of claim 11, further comprising an outer 10padding layer (Fig. 4, #13) disposed between the exterior layer and the weighted material layer (Fig. 4).  
15 	Regarding Claim 15, the modified weighted shin guard of Taylor discloses the weighted shin guard of claim 11, weighted shin guard of claim 11, wherein the exterior layer, the at least one metal layer and the inner padding layer are integrated into a single unit (Fig. 4 shows an integral unit).  
Claims 3, 12, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taylor as applied to Claims 1 and 11 above, and further in view of MacNeil US 20160021948.
Regarding Claim 3, the modified weighted shin guard of Taylor discloses the weighted shin guard of claim 1, but does not expressly disclose wherein the metal is stainless steel. 
MacNeil discloses a shin shield with a stainless steel metal medial layer (Fig. 2, #105 and Fig. 4, #405, ¶0024 & 0034)

Regarding Claim 12, the modified weighted shin guard of Taylor discloses the weighted shin guard of claim 11, but does not expressly disclose wherein the at least one metal layer is formed from stainless steel.  
MacNeil discloses a shin shield with a stainless steel metal medial layer (Fig. 2, #105 and Fig. 4, #405, ¶0024 & 0034)
Both Taylor and MacNeil teach analogous inventions in the art of shin guards. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Taylor with the teachings of MacNeil such that the metal layer would be made of stainless steel since stainless steel is rust-resistant and would not rust as rapidly when in contact with body sweat (which is corrosive due to chloride content). Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Regarding Claim 14, the modified weighted shin guard of Taylor discloses the weighted shin guard of claim 11, but does not expressly disclose wherein the at least 
MacNeil discloses a shin shield with at least one metal layer comprising at least a first metal layer and a second metal layer, wherein the first and second two metal layers are disposed adjacent each other (Fig. 2, #105 and Fig. 4, #405, show a chainmail which is a multi-layer metal fabric with links disposed adjacent to one another)
Both Taylor and MacNeil teach analogous inventions in the art of shin guards. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Taylor with the teachings of MacNeil such that the metal layer would be made of stainless steel since stainless steel is rust-resistant and would not rust as rapidly when in contact with body sweat (which is corrosive due to chloride content). Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Taylor as applied to Claims 1 and 4 above, and further in view of Wyner US 20120084896.
Regarding Claim 5, the modified weighted shin guard of Taylor discloses the weighted shin guard of claims 1 and 4, but does not expressly disclose wherein the outer padding layer is formed as a foam layer.  
Wyner discloses a shin shield but does not expressly disclose wherein the outer padding layer is formed as a foam layer (Fig. 2, #15; ¶0067).
.
Response to Arguments
Applicant’s arguments, filed February 07, 2022, with respect to the 35 USC 102 of Claims 1, 2, 4, 6-11, 13, and 15 and the 35 USC 103 of Claims 3, 5, 12, and 14 have been considered but are not persuasive.
Regarding the 35 USC 102 of Claims 1, 2, 4, 6-11, 13, and 15, Applicant argues: 
“Applicant submits that the term "weighted" breathes meaning and life into the claimed subject matter and should be afforded patentable weight” and that, “Applicant did not claim a shin guard having weight, but a weighted shin guard. The term "weighted" is defined (dictionaryer.com) as "having additional weight".” (Remarks, Page 7-8)
The Examiner respectfully disagrees. The shin guard would have additional weight added to it based upon several factors, such as the materials and components used to manufacture it, and ultimately would be a results effective variable. See 35 USC 103 rejection above.
“Further, Taylor teaches a shin guard is designed to "eliminate the use of extraneous bands, straps or buckles or other fastening devices which have been hereto-fore used with shin guards". Thus, Applicant submits there would 
The Examiner respectfully disagrees. The Applicant’s claims are not directed towards nor do they recite the addition of additional weight to the shin guard (only that the shin guard is “weighted”, see arguments above), and the device of Taylor contains the structure of the Applicant’s claimed invention as written, and thus would reasonably be expected to perform the functions of the claimed invention. See 35 USC 103 rejection above.
“Finally, Applicant has amended claims 1 and 11 to define a weight range (0.5 to 10 pounds) for the weighted shin guard of the present invention. Taylor certainly does not teach or fairly suggest a shin guard that may extend up to 10 pounds, as such would certainly require some kind of strap to secure to the user.” (Remarks, Page. 8)
The Examiner respectfully disagrees. As noted in the rejection above, the weight values are merely an optimum or workable range that is well known in the art as admitted by the Applicant on Page 6 of Remarks filed 02/07/2022. See 35 USC 103 rejection above.
Regarding the 35 USC 103 of Claims 3, 5, 12, and 14, Applicant argues: 
“MacNeil does not provide any teachings to overcome the deficiencies of Taylor,” and that the device of MacNeil is “relatively light weight” which is not consistent with the Applicant’s claimed invention. (Remarks, Page. 9)
The Examiner respectfully disagrees. The prior art of MacNeil does overcome the deficiencies of Taylor, as both Taylor and MacNeil teach analogous inventions in the art of shin guards. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Taylor with the teachings of MacNeil such that the metal layer would be made of stainless steel since stainless steel is rust-resistant and would not rust as rapidly when in contact with body sweat (which is corrosive due to chloride content). Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. Further, “relatively light weight” is a subjective term that does not describe structure and therefore holds no patentable weight. See 35 USC 103 rejection above.
“Wyner does not provide any teachings to overcome the deficiencies of Taylor”. (Remarks, Page. 9)
The Examiner respectfully disagrees. Both Taylor and Wyner teach analogous inventions in the art of shin guards. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Taylor with the teachings of Wyner such that the outer padding layer would be made of a foam because “foam can… be thermoformed into curved or complex shapes, and sewn between layers of material.” (Wyner ¶0008). See 35 USC 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glass US 20120090068 teaches a multi-layer shin guard
Porter US 20160310779 teaches a shin-worn weight trainer
Feuchs US 9339067 teaches a multi-purpose training apparatus
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732